Name: Commission Regulation (EC) No 1125/2001 of 7 June 2001 amending the rates of the refunds applicable to certain products from the milk sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32001R1125Commission Regulation (EC) No 1125/2001 of 7 June 2001 amending the rates of the refunds applicable to certain products from the milk sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 153 , 08/06/2001 P. 0016 - 0017Commission Regulation (EC) No 1125/2001of 7 June 2001amending the rates of the refunds applicable to certain products from the milk sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the markets in the milk and milk products sector(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(3) thereof,Whereas:(1) The rates of the refunds applicable from 1 June 2001 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 1069/2001(3).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 1069/2001 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 1069/2001 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 8 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 June 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 148, 1.6.2001, p. 51.ANNEXto the Commission Regulation of 7 June 2001 amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty>TABLE>